DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 8/20/2019.  Claims 1-20 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the agent".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 14 recites the limitation "the agent".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11, 12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan et al. (Patent Application Publication 2020/02933761; hereinafter referred to as Athmanathan) in view of Zait et al. (Patent Application Publication 2020/00425222; hereinafter referred to as Zait).

	As per claim 1, Athmanathan discloses a computer-implemented method comprising: 
periodically issuing a request for information from a database in a container of a shared database environment [Athmanathan, OS statistic snapshots for a database may be taken at specific intervals to calculate incremental resource utilization (0023), database processes may be monitored to track resource utilization via an OS kernel (0024)]


collecting the information via a domain socket [Athmanathan, an inter-process communications (IPC) interface is a socket mechanism (domain socket) to communicate between the kernel and userspace (0031)];

receiving the information in response to the request [Athmanathan, database processes may be monitored to track resource utilization via an OS kernel (0024)]

compiling from the information, statistics of current resource consumption by the database [Athmanathan, OS resource usage statistics may be tracked by the kernel using cgroups (0028)];
	Athmanathan does not explicitly teach: performing an analysis of the information to calculate a value representing predicted future resource consumption by the database; generating a plan update recommendation based upon the value; and communicating the plan update recommendation including the statistics.
	However, Zait teaches performing an analysis of the information to calculate a value representing predicted future resource consumption by the database [Zait, predicted statistics may be predicted based on historical information, i.e. number of distinct values (NDV) (0024)].

generating a plan update recommendation based upon the value [Zait, statistics may be used to help select which competing query plan to execute for a given query (0020)].

communicating the plan update recommendation including the statistics [Zait, statistics may be used to help select which competing query plan to execute for a given query, the optimizer may call an API that retrieves the needed statistics (0020)].


	As per claim 5, Athmanathan and Zait in combination teach the method of claim 1 as noted above and further teach wherein the value comprises at least one of an entropy and an information divergence [Zait, delta (divergence) statistics are used to help select which competing query plan to execute for a given query (0020)].

	As per claim 7, Athmanathan and Zait in combination teach the method of claim 1 as noted above and further teach wherein the information is collected from the database by a common file descriptor [Athmanathan, each database instance corresponds to an executable implementation comprising memory structures that manage database files within the database (0020)].


	Claim 12 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	Claim 16 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above.  
	Claim 18 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above.  



Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan et al. (Patent Application Publication 2020/0293376; hereinafter referred to as Athmanathan) in view of Zait et al. (Patent Application Publication 2020/0042522; hereinafter referred to as Zait) in further view of LaChiusa et al. (Patent Application Publication 2015/0301861; hereinafter referred to as LaChiusa).

	As per claim 2, Athmanathan and Zait in combination teach the method of claim 1 as noted above.
	Neither Athmanathan nor Zait explicitly teach wherein the container comprises a Virtual Machine (VM) container.
	However, LaChiusa teaches wherein the container comprises a Virtual Machine (VM) container [LaChiusa, resources may be virtual machines (0131)].
	Athmanathan and Zait in combination teach a method of determining which query plan to execute based on resource utilization.  LaChiusa teaches that resources may be virtual machines.  The query plan determination as taught by LaChiusa could have been combined with the database resource utilization as taught by Athmanathan and Zait to provide a method of determining which query plan to execute based on resource utilization for virtual machines.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a 

	Claim 10 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  




Claims 3, 4, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan et al. (Patent Application Publication 2020/0293376; hereinafter referred to as Athmanathan) in view of Zait et al. (Patent Application Publication 2020/0042522; hereinafter referred to as Zait) in further view of Craik (Patent Application Publication 2012/0254560; hereinafter referred to as Craik).

	As per claim 3, Athmanathan and Zait in combination teach the method of claim 1 as noted above.
	Neither Athmanathan nor Zait explicitly teach the database is controlled by a knob; and the value comprises an adjusted setting of the knob.
	However, Craik teaches the database is controlled by a knob; and the value comprises an adjusted setting of the knob [Craik, a database may be updated by transferring data from memory buttons (knob) (0024), memory buttons adapted to store data and permit reading of stored data (0026)].
	Athmanathan and Zait in combination teach a method of determining which query plan to execute based on resource utilization.  Craik teaches memory buttons for receiving and reading data.  The memory buttons as taught by Craik could have been combined with the database resource utilization as taught by Athmanathan and Zait to provide a method of determining which query plan to execute based on resource utilization controlled by memory buttons.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of 

	As per claim 4, Athmanathan, Zait and Craik in combination teach the method of claim 3 as noted above and further teach wherein the knob comprises a memory knob [Craik, a database may be updated by transferring data from memory buttons (knob) (0024)]

	As per claim 9, Athmanathan discloses a non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising:

periodically issuing a request for information from a database in a container of a shared database environment, the database 
[Athmanathan, OS statistic snapshots for a database may be taken at specific intervals to calculate incremental resource utilization (0023), database processes may be monitored to track resource utilization via an OS kernel (0024)]

collecting the information via a domain socket [Athmanathan, an inter-process communications (IPC) interface is a socket mechanism (domain socket) to communicate between the kernel and userspace (0031)];


receiving the information in response to the request [Athmanathan, database processes may be monitored to track resource utilization via an OS kernel (0024)]

compiling from the information, statistics of current resource consumption by the database [Athmanathan, OS resource usage statistics may be tracked by the kernel using cgroups (0028)];
	Athmanathan does not explicitly teach: 
	However, Zait teaches performing an analysis of the information to calculate an adjusted memory knob value representing predicted future resource consumption by the database [Zait, predicted statistics may be predicted based on historical information, i.e. number of distinct values (NDV) (0024)].

generating a plan update recommendation based upon the value; and
[Zait, statistics may be used to help select which competing query plan to execute for a given query (0020)]

communicating the plan update recommendation including the statistics.

	Craik further teaches 
	Athmanathan discloses a method of tracking resource utilization for a database from an IPC socket.  Zait teaches predicting query plan statistics from historical statistics to determine which query plan to execute.  The query plan determination as taught by Zait could have been combined with the database resource utilization as taught by Athmanathan to provide a method of determining which query plan to execute based on resource utilization.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of determining which query plan to execute based on resource utilization.
	Athmanathan and Zait in combination teach a method of determining which query plan to execute based on resource utilization.  Craik teaches memory buttons for receiving and reading data.  The memory buttons as taught by Craik could have been combined with the database resource utilization as taught by Athmanathan and Zait to provide a method of determining which query plan to execute based on resource 

	Claim 19 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 20 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above.  


Claims 6, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan et al. (Patent Application Publication 2020/0293376; hereinafter referred to as Athmanathan) in view of Zait et al. (Patent Application Publication 2020/0042522; hereinafter referred to as Zait) in further view of de Almeida Forjaz de Lacerda et al. (Patent Application Publication 2017/0357650; hereinafter referred to as de Almeida).

	As per claim 6, Athmanathan and Zait in combination teach the method of claim 1 as noted above.
	Neither Athmanathan nor Zait explicitly teach wherein the information comprises a sampling of a query log based upon a classification.
	However, de Almeida teaches wherein the information comprises a sampling of a query log based upon a classification [de Almeida, a set of topics may be generated from browser history URLs (0044)].

	Athmanathan and Zait in combination teach a method of determining which query plan to execute based on resource utilization.  De Almeida teaches generating topics from browser history URLs.  The browser generated topics as taught by de Almeida could have been combined with the database resource utilization as taught by Athmanathan and Zait to provide a method of determining which query plan to execute based on resource utilization according to browsing history.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the 


 	Claim 13 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  
	Claim 17 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above.  



Claims 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athmanathan et al. (Patent Application Publication 2020/0293376; hereinafter referred to as Athmanathan) in view of Zait et al. (Patent Application Publication 2020/0042522; hereinafter referred to as Zait) in further view of Fang (Patent Application Publication 2018/0225344; hereinafter referred to as Fang).

	As per claim 8, Athmanathan and Zait in combination teach the method of claim 1 as noted above.
	Neither Athmanathan nor Zait explicitly teach wherein: the database comprises an in-memory database; and the agent comprises an in-memory database engine of the in-memory database.
	However, Fang teaches wherein: the database comprises an in-memory database [Fang, the data access layer includes an in-memory database (0096)]; and 

the agent comprises an in-memory database engine of the in-memory database [Fang, databases may have an agent connection (0095)].
	Athmanathan and Zait in combination teach a method of determining which query plan to execute based on resource utilization.  Fang teaches an in-memory database.  The in-memory database as taught by Fang could have been combined with the database resource utilization as taught by Athmanathan and Zait to provide a method of determining which query plan to execute based on resource utilization for an in-memory database.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 

	Claim 14 includes similar subject matter to that of claim 8 and is rejected based on the same reasoning as stated for claim 8 as noted above.  

	As per claim 15, Athmanathan discloses a computer system comprising:
one or more processors [Athmanathan 0049];
a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to [Athmanathan 0050]:

periodically issue a request for information from the in-memory database in a container of a shared database environment; [Athmanathan, OS statistic snapshots for a database may be taken at specific intervals to calculate incremental resource utilization (0023), database processes may be monitored to track resource utilization via an OS kernel (0024)]




receive the information in response to the request [Athmanathan, database processes may be monitored to track resource utilization via an OS kernel (0024)]

compile from the information, statistics of current resource consumption by the database [Athmanathan, OS resource usage statistics may be tracked by the kernel using cgroups (0028)];
	Athmanathan does not explicitly teach: 

	However, Zait teaches perform an analysis of the information to calculate a value representing predicted future resource consumption by the database [Zait, predicted statistics may be predicted based on historical information, i.e. number of distinct values (NDV) (0024)].



[Zait, statistics may be used to help select which competing query plan to execute for a given query (0020)]

communicate the plan update recommendation including the statistics [Zait, statistics may be used to help select which competing query plan to execute for a given query, the optimizer may call an API that retrieves the needed statistics (0020)]

	Fang further teaches 
	Athmanathan discloses a method of tracking resource utilization for a database from an IPC socket.  Zait teaches predicting query plan statistics from historical statistics to determine which query plan to execute.  The query plan determination as taught by Zait could have been combined with the database resource utilization as taught by Athmanathan to provide a method of determining which query plan to execute based on resource utilization.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art prior to the filing date of the invention.  One would have been motivated to combine the teachings to provide a method of determining which query plan to execute based on resource utilization.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753. The examiner can normally be reached Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERYL L HOLLAND/Examiner, Art Unit 2161                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Athmanathan et al. Patent Application Publication 2020/0293376 was filed on 3/13/2019.  
        2 Zait et al. (Patent Application Publication 2020/0042522 was filed on 8/06/2019.